Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 60 is objected to because of the following informalities:
Claim 60 line 3 recites “b”; this is grammatically incorrect and should be “b)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-63, 65, 72, 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 61, 63, 65, 72, 74, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) and 2173.05(h). Unlike the acceptable example given in MPEP 2173.05(h), the term “optionally” recited in the instant claims is not a recitation of an alternative format in the sense of a Markush; rather, it further narrows a limitation that was already recited in the sense of an exemplary narrowing language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 56, 66, 71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the collection and analyzing of data. More specifically, claims 56, 66, 71 are directed to the mental process (i.e. abstract idea) of collecting and processing health data.
Concerning Revised Step 2A, Prong One 
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
The steps of data collection and usage carried out in Applicant's claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally, but are merely implemented using generic collection technology. The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology.
Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims merely uses a sensor to collect data with already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Gathering and analyzing information using conventional techniques and displaying the result, TIJ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g).  The fundamental data collection and 
Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in MPEP § 2106.05(I) (A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include those listed therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 56-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 6198394 B1; 3/6/2001) in view of Carabajal (US 20180214161 A1; 8/2/2018).
Regarding claim 56, Jacobsen teaches a computer implemented method for presenting physiological data regarding the health state of a subject using an application operating on a peripheral device including a graphical user interface (Fig. 5), the method comprising: 
acquiring the physiological data from one or more sensors located within or on a wearable device (Fig. 1; Fig. 4-4A; Col. 3 lines 4-10; Col. 3 lines 20-55).
Jacobsen does not teach wearable device comprising one or more inflatable bladders that is adorned by the subject. However, Carabajal teaches in the same field of endeavor ([0002]; Fig. 11A-11B; [0046]; [0048]) wearable device comprising one or more inflatable bladders that is adorned by the subject (Fig. 11A-11B; [0073]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Jacobsen to include wearable device comprising one or more inflatable bladders that is adorned by the subject as taught by Carabajal because this enables sensing and control of hemorrhages for soldiers ([0002]; [0005]; [0073]). 
In the combination of Jacobsen and Carabajal, Jacobsen teaches displaying the physiological data on the graphical user interface (Fig. 5; Col. 4 lines 40-60).
Regarding claim 57, in the combination of Jacobsen and Carabajal, Jacobsen teaches wherein: 

b) the physiological data are displayed to the subject or another person, such as a team member or a third party responder (Col. 4 lines 40-60); and/or 
c) the one or more sensors comprise an impact detection sensor, a blood flow sensor, a temperature sensor, a heart rate sensor, a blood pressure sensor, an oxygen saturation sensor (Col. 3 lines 20-35), or a vital sign monitoring (VSM) sensor.
Regarding claim 58, in the combination of Jacobsen and Carabajal, Carabajal teaches activating inflation of the one or more inflatable bladders in the wearable device in response to the physiological data ([0073]).
Regarding claim 59, in the combination of Jacobsen and Carabajal, Carabajal teaches wherein a signal producing the activation is received from another user communicating to the peripheral device of the subject (Fig. 19A-19B; [0047]; [0079]).
Regarding claim 60, in the combination of Jacobsen and Carabajal, Jacobsen teaches wherein the application comprises a mode: 
a) that displays a map comprising a geographical location of the subject (Col. 4 line 46 “locations”; Col. 13 lines 29-33); 
b) that displays information of the subject (Col. 4 lines 40-55); 
c) that displays a system status; 
d) that displays one or more system settings; 
e) that displays a cause of injury to the subject; 
f) that displays a location of injury on the subject; 

h) that displays one or more treatments performed on the subject; 
i) that displays one or more medicines administered to the subject; 
j) that continuously displays physiological data of the subject (Col. 4 line 47-48); 
k) to transmit the physiological data of the subject to a third party responder (Col. 3 lines 50-56; Col. 4 lines 56-60); and/or 
l) to request medical evacuation of the subject (Col. 4 lines 56-60).
Regarding claim 61, in the combination of Jacobsen and Carabajal, Jacobsen teaches wherein: 
a) the map further comprises a geographical location of one or more other users (Col. 13 lines 29-33); 
b) the information comprises one or more of name, age, date, time, unit, blood type, and allergy of the subject; 
c) the system status comprises one or more of power, connectivity signal, impact detection sensor status, and VSM sensor status of the wearable device or the peripheral device; 
d) the one or more system settings comprises an on/off switch and/or a sensitivity toggle for the wearable device, wherein, optionally, the on/off switch controls an impact sensor, a VSM sensor, and/or an alert function of the wearable device; 
e) the injury is caused by artillery, a burn, a fall, a grenade, a gunshot wound, an improvised explosive device, a landmine, a motor vehicle collision, or a rocket propelled grenade; 

g) the signs and/or symptoms include one or more of time, blood pressure, pulse and oxygen saturation (Col. 3 lines 25-35), alert, voice, pain, unresponsive (AVPU), and pain scale; 
h) the one or more treatments comprises one or more of extremity tourniquet, junctional tourniquet, pressure dressing, hemostatic dressing, intact, cricothyrotomy (CRIC), supraglottic airway (SGA), nasopharyngeal airway (NPA), endotracheal tube, oxygen, chest tube, chest seal, needle injection, fluid administration, blood transfusion, combat pill pack, eye shield, splint, and hypothermia prevention; 
i) the one or more medicines comprises an analgesic or antibiotic; 
j) the physiological data is heart rate (Col. 3 line 28 “heart rate”) and/or respiration rate (Col. 3 line 33 “breathing rate”); and/or 
k) the mode to request medical evacuation transmits information of the subject comprising one or more of geolocation (Col. 13 lines 29-33; Col. 14 lines 20-37), radio frequency, nationality, treatment status, military status, special equipment request, wartime security status, method of site marking, and site contamination status (Col. 16 lines 34-40).
Regarding claim 62, in the combination of Jacobsen and Carabajal, Jacobsen teaches wherein: 
a) the treatment status comprises urgent, urgent surgery required, priority (Col. 14 lines 40-47), routine, or convenience; 
b) the nationality comprises US or non-US; 

d) the special equipment request comprises a hoist, extraction equipment, or a ventilator;
e) the wartime security status comprises no enemy troops, possible enemy, enemy in area and proceed with caution, or enemy in area and armed escort required; 
f) the method of site marking comprises a panel, pyrotechnic signal, or a smoke signal; and/or 
g) the site contamination status comprises chemical, biological (Col. 16 lines 36-37), radiological, or nuclear contamination.
Regarding claim 63, in the combination of Jacobsen and Carabajal, Jacobsen teaches wherein: 
a) the application comprises a security feature, wherein, optionally, the security feature comprises a login with a username, password, or other security code (Col. 15 lines 5-15); 
b) the method is performed on a cloud-based device or a server (Fig. 7); and/or 
c) the graphical user interface is a touch screen graphical user interface and/or is editable (Col. 14 lines 45-49).
Regarding claim 64, in the combination of Jacobsen and Carabajal, Jacobsen teaches wherein the peripheral device comprises one or more processors coupled to the display (Col. 14 lines 47-49 “processor”; Fig. 4A; Fig. 6A).
Regarding claim 65, in the combination of Jacobsen and Carabajal, Jacobsen teaches wherein the peripheral device comprises a non- transient memory storing instructions that, when executed by the one or more processors, causes the one or 
Regarding claim 66, Jacobsen teaches a peripheral device comprising: 
a display (Fig. 5); 
one or more processors coupled to the display (Fig. 5A, computer 330; Col. 12 lines 15-25) and 
a non-transient memory storing instructions that, when executed by the one or more processors, causes the one or more processors to perform operations (Col. 12 line 22 “software/firmware”) including: 
rendering a graphical user interface in the display (Fig. 5; Col. 12 lines 34-44); 
processing sensor data to produce physiological data (Col. 12 lines 22-31); 
receiving an input of physiological data to the graphical user interface (Col. 12 lines 28-33); and/or 
displaying the physiological data on the graphical user interface (Fig. 5; Col. 4 lines 40-60); 
wherein the peripheral device is configured for wired or wireless communication with one or more sensors located within or on a wearable device (Fig. 1; Fig. 4-4A; Fig. 5A; Fig. 7; Col. 2 lines 45-47; Claim 5).
Jacobsen does not teach wearable device comprising one or more inflatable bladders. However, Carabajal teaches in the same field of endeavor ([0002]; Fig. 11A-11B; [0046]; [0048]) wearable device comprising one or more inflatable bladders (Fig. 
Regarding claim 67, in the combination of Jacobsen and Carabajal, Jacobsen teaches wherein the physiological data are selected from one or more of ballistic impact site, impact force, source or direction of impact, injury type, geolocation, body position, respiratory rate, heart rate, and blood pressure (Col. 3 lines 20-35).
Regarding claim 68, the combination of Jacobsen and Carabajal teaches wherein the peripheral device is configured to: a) display the physiological data to a subject wearing the wearable device (Jacobsen Fig. 3; Fig. 4A) or a third party responder (Jacobsen Col. 4 lines 40-60); and/or b) cause the one or more inflatable bladders in the wearable device to inflate in response to the physiological data (Carabajal [0073]).
Regarding claim 69, the combination of Jacobsen and Carabajal teaches wherein the peripheral device is configured to perform the computer implemented method of claim 56 (see claim 56 rejection above; Jacobsen Fig. 5A; Fig. 7; Carabajal Fig. 19A-19B).
Regarding claim 70, the combination of Jacobsen and Carabajal teaches a system comprising the peripheral device of claim 66 (see claim 66 rejection above) and the wearable device comprising one or more bladders (Carabajal Fig. 11A-11B; [0073]).
Regarding claim 71, the combination of Jacobsen and Carabajal teaches a system comprising a plurality of the peripheral devices of claim 66 (see claim 66 rejection above; Jacobsen Fig. 7), each of which is independently running the application (Jacobsen Fig. 7, 320 and 400).
Regarding claim 72, the combination of Jacobsen and Carabajal teaches wherein the plurality of peripheral devices is configured to communicate with each other, wherein, optionally, the plurality of peripheral devices is configured to communicate wirelessly with each other (Jacobsen Fig. 7).
Regarding claim 73, the combination of Jacobsen and Carabajal teaches further comprising a plurality of the wearable devices, each of which is independently configured to communicate with any one, or all, of the plurality of peripheral devices (Jacobsen Fig. 4A; Fig. 7, each soldier wears a wearable device which communicates with one or more peripheral devices).
 Regarding claim 74, the combination of Jacobsen and Carabajal teaches wherein: 
a) each of the plurality of peripheral devices is configured to control any one, or all, of said plurality of the wearable devices (Jacobsen Col. 4 lines 25-32); 
b) a designated one of the plurality of peripheral devices is configured to control a designated one of said plurality of the wearable devices (Jacobsen Fig. 7), wherein, optionally, the control comprises activation of inflation of the one or more bladders of the plurality of the wearable devices (Carabajal Fig. 19A-19B; [0073]; [0078]-[0079])); 
c) the plurality of peripheral devices is configured to communicate with any one, or all, of a plurality of the wearable devices (Jacobsen Fig. 7); and/or 

Regarding claim 75, in the combination of Jacobsen and Carabajal, Jacobsen teaches wherein the communication comprises transmission of physiological data or other indicia regarding one or more users of the system (Col. 3 lines 50-55; Col. 4 lines 40-60; Col. 12 lines 21-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Behar (US 20100274100 A1) teaches wearable sensors (Fig. 1C) across multiple users (Fig. 2A-2B) that graphically displays physiological information (Fig. 3A-3F) that can be used for monitoring soldiers ([0066]).
Gaidar (US 20160379461 A1) teaches inflatable balloons for stopping blood loss in response to injury sensed by sensors (Fig. 3A-3B; [0036]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/           Primary Examiner, Art Unit 3792